Case 9:19-cv-81160-RS Document 186-1 Entered on FLSD Docket 02/26/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 9:19-cv-81160

   APPLE INC.,

                          Plaintiff,

           v.

   CORELLIUM, LLC,

                          Defendant.


                          PROPOSED ORDER GRANTING JOINT MOTION
                    TO BRING ELECTRONIC EQUIPMENT INTO THE COURTROOM

          THIS CAUSE comes before the Court on the parties’ Joint Motion to Bring Electronic

   Equipment into the Courtroom (ECF No. ___). The Court has considered the motion and the

   pertinent portions of the record.

       Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion is GRANTED:

      1. Apple Inc., through Jessica Stebbins Bina and Emily Pincow, may bring the following

          equipment into the courtroom for use at the hearing scheduled for February 27, 2020 at

          10:00 a.m.:

                •    Laptops, along with associated external drives/discs and cords

                •    Cell phones

      2. Corellium, LLC, through Justin Levine, Lizza Constantine, and David Hecht, may bring

          the following equipment into the courtroom for use at the hearing scheduled for February

          27, 2020 at 10:00 a.m.:

                •    Laptops, along with associated external drives/discs and cords

                •    Cell phones
Case 9:19-cv-81160-RS Document 186-1 Entered on FLSD Docket 02/26/2020 Page 2 of 2




   DONE AND ORDERED in West Palm Beach, Florida, this __ of February, 2020.


                                                _______________________________
                                                WILLIAM MATTHEWMAN
                                                United States Magistrate Judge




                                            2
